PER CURIAM.
Affirmed. See Lopez v. Lopez, 922 So.2d 408, 410 (Fla. 4th DCA 2006) (stating that “ ‘whether the conduct meets the statutory requirement [for entry of a domestic violence injunction] is a question of fact for the trier of fact.’ ”); Olin v. Roberts, 42 So.3d 841, 842 (Fla. 1st DCA 2010) (indicating that “domestic violence” does not include “stalking by use and threat of court” because it does not meet the “no legitimate purpose” standard); Gill v. Gill, 50 So.3d 772, 774 (Fla. 2d DCA 2010) (‘When considering whether a petitioner has reasonable cause to fear becoming the victim of imminent domestic violence, ‘the trial court must consider the current allegations, the parties’ behavior within the relationship, and the history of the relationship as a whole.’ ”).
GROSS, GERBER and FORST, JJ., concur.